DETAILED ACTION
This action is in reply to papers filed 2/21/2018. Claims 22-35 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200407752A1, Published 12/31/2020.

Claim Objections
Claim 35 is  objected to because of the following informalities:  Claim 35 is copied below.

    PNG
    media_image1.png
    152
    858
    media_image1.png
    Greyscale

An ‘a’ missing between the terms ‘of’ and ‘transgene’. That is, the claim should recite, inter alia, “(a) a product of a transgene and….”
  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Prior Art Rejection 1
Claims 22-26, 29, 32-33 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saydam et al. (PgPub US20150024036 A1, Effective Filed Date 1/17/2013, Ref. A2 in iDS filed 8/24/2020), Kingsman et al. (WO1998017816 A1, Publication Date 4/30/1998, Ref. A10 in iDS filed 8/24/2020), Horikawa et al. (PgPub US20040248246 A1, Publication Date 12/9/2004, Ref. A3 in iDS filed 8/24/2020) and Takakura et al. (Cancer Res. 59 (3), 551-557 (1999)).

Claim interpretation: With respect to claim 35 (b), para. 103 of the instant PgPub teaches the lentiviral RNA contained in the microvesicle of the present invention is transcribed from a proviral DNA. Accordingly, the rejection of 35 (b) is made in view of this teaching. 

Regarding claim 22 (b) and claim 35(b), Saydam et al. teach a method for producing microvesicles comprising the steps of culturing kidney-derived human (as in claim 22(i)) embryonic kidney 293T cells (Pg. 13, para. 105) (as in claim 32) into which a therapeutic heterologous nucleic acid (i.e. transgene) (Pg. 5, para. 49), such as a shRNA (Pg. 4, para. 40; and Pg. 5,  para. 45) (as in claim 29), has been introduced thereto via a lentiviral vector (as in claim 22(i) and as in claim 35b, in-part) operably linked to a promoter (Pg. 6, para. 55; Pg. 6, para. 58). Saydam teaches releasing and isolating the microvesicles (Pg. 8, para. 69) comprising said heterologous nucleic acid from the cells (as in claim 22(ii)). Saydam teaches an application of the isolated microvesicles includes a direct injection of said microvesicles into a tumor (Pg. 1, para. 11) for the purposes of treating cancer (Pg.13, para. 103, starting 7 lines from the bottom). Saydam teaches said microvesicles are comprised in a pharmaceutical composition (as in claim 33) (Pg. 8, para. 73).   
However, Saydam et al. fails to teach the lentiviral vector is deficient in at least one structural protein gene (as further in claim 22 (i)), such as the env gene (claim 24) and the lentiviral vector is a DNA vector encoding an RNA comprising the lentiviral genome (as further in claim 22 (i) and further in claim 35b), and wherein said lentiviral genome sequence is an HIV genome sequence (claim 26).  
Prior to the time of the claimed invention, Kingsman taught a lentivirus vector capable of infecting and transducing mammalian target cells, said lentivirus vector comprising a packagable RNA genome, wherein said RNA genome is an HIV genome (as in claim 26) (Abstract) and wherein said lentivirus vector is capable of being inserted into a target cell genome when in the form of a DNA provirus (vector) (Pg. 5, lines 16-21) (as further in claim 22 (i) and as in claim 35 (b), in-part). Moreover, Kingsman teaches it is necessary to exclude from the vector genome full length env coding regions (as further in claim 22 (i) and as in claim 24) in order to avoid unwanted immune responses directed against the foreign viral proteins, and reduce the possibility of a replication competent retrovirus being generated by recombination (Pg. 8, lines 1-9). Given this teaching by Kingsman, the cell- transduced by a lentivirus vector that does not contain an env coding region would inherently also not comprise the env coding region (as in claim 23). Kingsman continues to teach that such a vector will be able to transduce and infect slowly-dividing or non-dividing cells including certain tumor cells. Kingsman teaches that although tumors contain rapidly dividing cells, some tumor cells especially those in the center of the tumor, divide infrequently (Pg. 8, lines 10-18).
However, neither Saydam nor Kingsman teach the lentiviral vector comprises a human telomerase reverse transcriptase (TERT) gene promoter (as further in claim 22 (i) and as further in claim 35b) and wherein said TERT gene promoter comprises the nucleotide sequence of SEQ ID NO: 1 (claim 25).
Prior to the time of the claimed invention, Horikawa et al. taught TERT promoters, useful for enhancing the differential expression of operably linked heterologous nucleic acid sequences (Abstract). In fact, Horikawa teaches an expression vector comprising a human (Pg. 7, para. 82) TERT promoter (as further in claim 22 (i) and as further in claim 35b) can be administered directly to the subject for the suppression of tumor cell growth and proliferation (Pg. 15-16, para. 155). 
Takakura teaches a human TERT promoter (see Title). The alignment between SEQ ID NO: 1 (Qy, query) and the human TERT promoter of Takakura (Db, database) is provided below. Note that the human TERT promoter of Takakura et al. fully comprises SEQ ID NO: 1(as in claim 25). 
 
RESULT 1
AB016767
LOCUS       AB016767                5491 bp    DNA     linear   PRI 26-JUL-2016
DEFINITION  Homo sapiens gene for telomerase transcriptase, partial cds.
ACCESSION   AB016767
VERSION     AB016767.1
KEYWORDS    telomerase transcriptase; hTERT.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1
  AUTHORS   Takakura,M., Kyo,S., Kanaya,T., Hirano,H., Takeda,J., Yutsudo,M.
            and Inoue,M.
  TITLE     Cloning of human telomerase catalytic subunit (hTERT) gene promoter
            and identification of proximal core promoter sequences essential
            for transcriptional activation in immortalized and cancer cells
  JOURNAL   Cancer Res. 59 (3), 551-557 (1999)
   PUBMED   9973199
REFERENCE   2  (bases 1 to 5491)
  AUTHORS   Takakura,M., Kyo,S., Kanaya,T., Takeda,J. and Inoue,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-AUG-1998) Masahioro Takakura, Kanazawa University,
            School of Medicine, Department of Obstetrics and Gynecology; 13-1,
            Takaramachi, Kanazawa, Ishikawa 920-0934, Japan
            (E-mail:takakura@med.kanazawa-u.ac.jp, Tel:81-76-265-2425,
            Fax:81-76-234-4266)
FEATURES             Location/Qualifiers
     source          1..5491
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     regulatory      3250..3255
                     /regulatory_class="GC_signal"
                     /note="telomerase transcriptase promoter"
     regulatory      3331..3336
                     /regulatory_class="GC_signal"
                     /note="telomerase transcriptase promoter"
     gene            3338..>5491
                     /gene="hTERT"
     exon            3338..3633
                     /gene="hTERT"
                     /number=1
     5'UTR           3338..3414
                     /gene="hTERT"
                     /experiment="experimental evidence, no additional details
                     recorded"
     CDS             join(3415..3633,3738..>5088)
                     /gene="hTERT"
                     /codon_start=1
                     /product="telomerase transcriptase"
                     /protein_id="BAA74724.1"
                     /translation="MPRAPRCRAVRSLLRSHYREVLPLATFVRRLGPQGWRLVQRGDP
                     AAFRALVAQCLVCVPWDARPPPAAPSFRQVSCLKELVARVLQRLCERGAKNVLAFGFA
                     LLDGARGGPPEAFTTSVRSYLPNTVTDALRGSGAWGLLLRRVGDDVLVHLLARCALFV
                     LVAPSCAYQVCGPPLYQLGAATQARPPPHASGPRRRLGCERAWNHSVREAGVPLGLPA
                     PGARRRGGSASRSLPLPKRPRRGAAPEPERTPVGQGSWAHPGRTRGPSDRGFCVVSPA
                     RPAEEATSLEGALSGTRHSHPSVGRQHHAGPPSTSRPPRPWDTPCPPVYAETKHFLYS
                     SGDKEQLRPSFLLSSLRPILTGARRLVETIFLGSSPGCQGLPAGCPACPSATGKCGPC
                     FWSCLGTTRSAPTGCSSRRTARCELRSPQQPVSVPGRSPRALWRPPRRRTQTPVAWCS
                     CSASTAPLAGVRLRAGLPAPAGAPRPLGLQAQRRRFLRNTKKFISLGKHAKLSLQELT
                     WKMSVRDCAWLRRSP"
     intron          3634..3737
                     /gene="hTERT"
                     /number=1
     exon            3738..5088
                     /gene="hTERT"
                     /number=2
     intron          5089..>5491
                     /gene="hTERT"
                     /number=2

  Query Match             100.0%;  Score 1389;  DB 906;  Length 5491;
  Best Local Similarity   100.0%;  
  Matches 1389;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GACAATTCACAAACACAGCCCTTTAAAAAGGCTTAGGGATCACTAAGGGGATTTCTAGAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1964 GACAATTCACAAACACAGCCCTTTAAAAAGGCTTAGGGATCACTAAGGGGATTTCTAGAA 2023

Qy         61 GAGCGACCTGTAATCCTAAGTATTTACAAGACGAGGCTAACCTCCAGCGAGCGTGACAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2024 GAGCGACCTGTAATCCTAAGTATTTACAAGACGAGGCTAACCTCCAGCGAGCGTGACAGC 2083

Qy        121 CCAGGGAGGGTGCGAGGCCTGTTCAAATGCTAGCTCCATAAATAAAGCAATTTCCTCCGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2084 CCAGGGAGGGTGCGAGGCCTGTTCAAATGCTAGCTCCATAAATAAAGCAATTTCCTCCGG 2143

Qy        181 CAGTTTCTGAAAGTAGGAAAGGTTACATTTAAGGTTGCGTTTGTTAGCATTTCAGTGTTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2144 CAGTTTCTGAAAGTAGGAAAGGTTACATTTAAGGTTGCGTTTGTTAGCATTTCAGTGTTT 2203

Qy        241 GCCGACCTCAGCTACAGCATCCCTGCAAGGCCTCGGGAGACCCAGAAGTTTCTCGCCCCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2204 GCCGACCTCAGCTACAGCATCCCTGCAAGGCCTCGGGAGACCCAGAAGTTTCTCGCCCCC 2263

Qy        301 TTAGATCCAAACTTGAGCAACCCGGAGTCTGGATTCCTGGGAAGTCCTCAGCTGTCCTGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2264 TTAGATCCAAACTTGAGCAACCCGGAGTCTGGATTCCTGGGAAGTCCTCAGCTGTCCTGC 2323

Qy        361 GGTTGTGCCGGGGCCCCAGGTCTGGAGGGGACCAGTGGCCGTGTGGCTTCTACTGCTGGG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2324 GGTTGTGCCGGGGCCCCAGGTCTGGAGGGGACCAGTGGCCGTGTGGCTTCTACTGCTGGG 2383

Qy        421 CTGGAAGTCGGGCCTCCTAGCTCTGCAGTCCGAGGCTTGGAGCCAGGTGCCTGGACCCCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2384 CTGGAAGTCGGGCCTCCTAGCTCTGCAGTCCGAGGCTTGGAGCCAGGTGCCTGGACCCCG 2443

Qy        481 AGGCTGCCCTCCACCCTGTGCGGGCGGGATGTGACCAGATGTTGGCCTCATCTGCCAGAC 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2444 AGGCTGCCCTCCACCCTGTGCGGGCGGGATGTGACCAGATGTTGGCCTCATCTGCCAGAC 2503

Qy        541 AGAGTGCCGGGGCCCAGGGTCAAGGCCGTTGTGGCTGGTGTGAGGCGCCCGGTGCGCGGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2504 AGAGTGCCGGGGCCCAGGGTCAAGGCCGTTGTGGCTGGTGTGAGGCGCCCGGTGCGCGGC 2563

Qy        601 CAGCAGGAGCGCCTGGCTCCATTTCCCACCCTTTCTCGACGGGACCGCCCCGGTGGGTGA 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2564 CAGCAGGAGCGCCTGGCTCCATTTCCCACCCTTTCTCGACGGGACCGCCCCGGTGGGTGA 2623

Qy        661 TTAACAGATTTGGGGTGGTTTGCTCATGGTGGGGACCCCTCGCCGCCTGAGAACCTGCAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2624 TTAACAGATTTGGGGTGGTTTGCTCATGGTGGGGACCCCTCGCCGCCTGAGAACCTGCAA 2683

Qy        721 AGAGAAATGACGGGCCTGTGTCAAGGAGCCCAAGTCGCGGGGAAGTGTTGCAGGGAGGCA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2684 AGAGAAATGACGGGCCTGTGTCAAGGAGCCCAAGTCGCGGGGAAGTGTTGCAGGGAGGCA 2743

Qy        781 CTCCGGGAGGTCCCGCGTGCCCGTCCAGGGAGCAATGCGTCCTCGGGTTCGTCCCCAGCC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2744 CTCCGGGAGGTCCCGCGTGCCCGTCCAGGGAGCAATGCGTCCTCGGGTTCGTCCCCAGCC 2803

Qy        841 GCGTCTACGCGCCTCCGTCCTCCCCTTCACGTCCGGCATTCGTGGTGCCCGGAGCCCGAC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2804 GCGTCTACGCGCCTCCGTCCTCCCCTTCACGTCCGGCATTCGTGGTGCCCGGAGCCCGAC 2863

Qy        901 GCCCCGCGTCCGGACCTGGAGGCAGCCCTGGGTCTCCGGATCAGGCCAGCGGCCAAAGGG 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2864 GCCCCGCGTCCGGACCTGGAGGCAGCCCTGGGTCTCCGGATCAGGCCAGCGGCCAAAGGG 2923

Qy        961 TCGCCGCACGCACCTGTTCCCAGGGCCTCCACATCATGGCCCCTCCCTCGGGTTACCCCA 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2924 TCGCCGCACGCACCTGTTCCCAGGGCCTCCACATCATGGCCCCTCCCTCGGGTTACCCCA 2983

Qy       1021 CAGCCTAGGCCGATTCGACCTCTCTCCGCTGGGGCCCTCGCTGGCGTCCCTGCACCCTGG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2984 CAGCCTAGGCCGATTCGACCTCTCTCCGCTGGGGCCCTCGCTGGCGTCCCTGCACCCTGG 3043

Qy       1081 GAGCGCGAGCGGCGCGCGGGCGGGGAAGCGCGGCCCAGACCCCCGGGTCCGCCCGGAGCA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3044 GAGCGCGAGCGGCGCGCGGGCGGGGAAGCGCGGCCCAGACCCCCGGGTCCGCCCGGAGCA 3103

Qy       1141 GCTGCGCTGTCGGGGCCAGGCCGGGCTCCCAGTGGATTCGCGGGCACAGACGCCCAGGAC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3104 GCTGCGCTGTCGGGGCCAGGCCGGGCTCCCAGTGGATTCGCGGGCACAGACGCCCAGGAC 3163

Qy       1201 CGCGCTCCCCACGTGGCGGAGGGACTGGGGACCCGGGCACCCGTCCTGCCCCTTCACCTT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3164 CGCGCTCCCCACGTGGCGGAGGGACTGGGGACCCGGGCACCCGTCCTGCCCCTTCACCTT 3223

Qy       1261 CCAGCTCCGCCTCCTCCGCGCGGACCCCGCCCCGTCCCGACCCCTCCCGGGTCCCCGGCC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3224 CCAGCTCCGCCTCCTCCGCGCGGACCCCGCCCCGTCCCGACCCCTCCCGGGTCCCCGGCC 3283

Qy       1321 CAGCCCCCTCCGGGCCCTCCCAGCCCCTCCCCTTCCTTTCCGCGGCCCCGCCCTCTCCTC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       3284 CAGCCCCCTCCGGGCCCTCCCAGCCCCTCCCCTTCCTTTCCGCGGCCCCGCCCTCTCCTC 3343

Qy       1381 GCGGCGCGA 1389
              |||||||||
Db       3344 GCGGCGCGA 3352

The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Saydam et al., wherein Saydam teaches a method for producing microvesicles comprising a lentiviral vector comprising a therapeutic heterologous nucleic acid for the purposes of direct injection into a tumor, with the teachings of Kingsman et al., wherein Kingsman teaches a replication-defective lentivirus vector capable of transducing and infecting tumor cells, with the teachings of Horikawa et al., wherein Horikawa  teach a hTERT promoter is useful for enhancing the differential expression of operably linked heterologous nucleic acid sequences in tumor cells, with a reasonable expectation of arriving at the claimed invention. Given Horikawa’s teachings, the skilled artisan would have found it obvious to substitute the generic hTERT promoter of Horikawa with that of Takakura in order to compare and determine the efficacy of Takakura’s hTERT promoter in enhancing the differential expression of the therapeutic heterologous nucleic acid in the tumor cells. In fact, Horikawa suggests such (Pg. 7, para. 83).
It is noted that the courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art.
Additionally, in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), the Supreme Court particularly emphasized "the need for caution in granting a patent based on a combination of elements found in the prior art," (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on the precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." (Id. At 1395.
 Here, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the microvesicle of Saydam et al. to comprise a replication-defective lentiviral vector encoding an RNA comprising a HIV genome sequence, said vector comprising a hTERT promoter operably linked to a therapeutic nucleic acid sequence because each of Kingsman et al. and Horikawa et al. teach the usefulness of the replication-defective vector and the hTERT promoter, respectively, in targeting tumor cells. Moreover, one of ordinary skill in the art would have found it prima facie obvious to house the lentiviral vector in a microvesicle because Saydam teaches microvesicles are secreted by tumor cells (Pg. 7, para. 63, lines 4-7) and the uptake of microvesicles loaded with a therapuetic transgene could result in the efficient killing of cancer cells.  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.
 
Prior Art Rejection 2
Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saydam et al. (PgPub US20150024036 A1, Effective Filed Date 1/17/2013), Kingsman et al. (WO1998017816 A1, Publication Date 4/30/1998), Horikawa et al. (PgPub US20040248246 A1, Publication Date 12/9/2004) and Takakura et al. (Cancer Res. 59 (3), 551-557 (1999)) as applied to claims 22-26, 29, 32-33 and 35 above, and further in view of Saito et al. (Gene Ther. 2003 Nov;10(23):1961-9. Ref. A19 in iDS filed 8/24/2020).

The teachings of Saydam et al, Kingsman et al., Horikawa et al. and Takakura et al.  are relied upon as detailed above. However, none of Saydam et al, Kingsman et al., Horikawa et al. and/or Takakura et al. teach the transgene is a tumor- suppressor gene (claim 27) such as the PTEN or p16 gene (claim 28).
Prior to the time of the claimed invention, Saito et al. demonstrated viral-vector mediated overexpression of PTEN (as in claim 27 and claim 28) in colorectal cancer cells and in normal colon fibroblast cells that are wild type PTEN (Pg. 1967, Col. 1, para. 1) resulted in selective induction of G2 cell-cycle arrest and apoptosis in tumor cells, but not in normal cells (paragraph bridging Pg. 1962 – Pg. 1964). Furthermore, Saito teaches treatment of colorectal tumor xenografts with PTEN resulted in tumor inhibition (Pg. 1964, Col. 2, last paragraph).  
When taken with the teachings of Saydam et al., Kingsman et al., Horikawa et al. and Takakura et al., the skilled artisan, seeking an efficient means of killing tumor cells, would have found it prima facie obvious to substitute the generic nucleic acid of Saydam et al., Kingsman et al.,  Horikawa et al. and Takakura et al. with the tumor-suppressor gene, PTEN, of Saito et al. with a reasonable expectation of arriving at the claimed invention. All of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
The skilled artisan would have been sufficiently motivated to make such a substitution because Saito et al. demonstrated success in inducing apoptosis in tumor cells, and not normal cells, when using viral vector mediated overexpression of PTEN. Thus, the skilled artisan, seeking to efficiently target tumor cells would have found the substitution prima facie obvious. 


Prior Art Rejection 3
Claims 30-31 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saydam et al. (PgPub US20150024036 A1, Effective Filed Date 1/17/2013), Kingsman et al. (WO1998017816 A1, Publication Date 4/30/1998) ), Horikawa et al. (PgPub US20040248246 A1, Publication Date 12/9/2004) and Takakura et al. (Cancer Res. 59 (3), 551-557 (1999)) as applied to claims 22-26, 29, 32-33 and 35 above, and further in view of Feng et al. (Mol Cell Biochem. 2008 Apr;311(1-2):189-97., Ref. A20 in IDS filed 8/24/2020).

The teachings of Saydam et al, Kingsman et al., Horikawa et al. and Takakura et al.  are relied upon as detailed above. However, none of Saydam et al, Kingsman et al., Horikawa et al. and/or Takakura et al. teach the shRNA targets a gene encoding a cell proliferation regulator (claim 30), such as CDC6 (claim 31).
Prior to the time of the claimed invention, Feng taught CDC6, a cell division controller, plays a central role in the initiation of DNA replication. Feng teaches it was found that elevated levels of CDC6 were present in many human cancer cells, and the accumulation of CDC6 is required for cell proliferation (Abstract) (as in claim 30). Nevertheless, Feng sought to investigate the effect of CDC6 expression on cell proliferation and death in human neuroblastoma cells. Feng reports that elevated levels of CDC6 were found in the LA-N-2, CHLA255, and other tumor cells. Feng teaches CDC6 knockdown via a CDC6 short hairpin (as in claim 31) RNA lentivirus caused the accumulation of sub-G1 populations with a decrease of S contents in the LA-N-2 and CHLA255 cells. Feng teaches expression profile from the selected genes shows the reduction of cyclin E, cyclin A, and Cdc25C, with a boosted increase of the CDK inhibitor p27Kip1, indicating the suppression of tumor cell proliferation (Pg. 2, Col. 1, starting 13 lines from bottom of last paragraph- Col. 2, line 6). Examiner notes that the lentivirus vector utilized in Feng is an HIV-1 vector with a deleted envelop gene in the hIV-1 genome. Additionally, it is noted that the vector comprises an hTERT promoter and was generated by transfecting kidney derived HEK-293T cells (Pg. 3, Col. 1, para. 2). As noted above, Saydam teaches said microvesicles are comprised in a pharmaceutical composition (as in claim 34) (Pg. 8, para. 73).   
When taken with the teachings of Saydam et al., Kingsman et al., Horikawa et al. and Takakura et al., the skilled artisan would have found it prima facie obvious to substitute the generic sHRNA of Saydam et al., Kingsman et al., Horikawa et al. and Takakura et al. ,  with the CDC6 targeted sHRNA of Feng et al. with a reasonable expectation of arriving at the claimed invention. All of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Moreover, the skilled artisan would have been sufficiently motivated to make such a substitution because Feng teaches CDC6 knockdown via a CDC6 shRNA RNA lentivirus causes the suppression of tumor cell proliferation. Thus, the skilled artisan, seeking to efficiently target tumor cells would have found the substitution prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632